DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claim 8, in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-III do not lack unity of invention because the prior art of record does not disclose or suggest a mixture comprising the three isomers of 2-methyl-but-2-ene, 2-methyl-but-1-ene, and 3-methyl-but-1-ene.  This is not found persuasive because while the prior art of record may not explicitly disclose that the three isomers are produced during dehydration of isoamyl alcohol, present in fusel oil, De Oliveira discloses the same dehydration step as claimed and as disclosed by the Applicant, which the Applicant acknowledges produces a mixture comprising the three isomers. As shown in the Applicant’s Example 2, dehydration of fusel oil containing 3-methyl-butan-1-ol (i.e. isoamyl alcohol), produces a C5 olefin mixture that comprises all three isomers (Table 2). De Oliveira discloses dehydrating isoamyl alcohol, present in fusel oil, to produce a mixture comprising olefins with 5 carbon atoms, wherein the dehydration is carried out under overlapping conditions using similar catalysts as disclosed by the Applicant ([00042]-[00043]). Therefore, it follows with the same feed components, same dehydration step with similar catalysts and at overlapping conditions, that the process of De Oliveira would proceed in substantially the same manner as the claimed process and yield similar result, specifically a product comprising the three isomers, absent 5 olefin mixture comprising the three isomers as claimed and thus, the Applicant’s argument in regards to the showing of lack of unity of invention is not found to be persuasive. 
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
	Claims 1-20 are pending. Claims 1-7 and 9-20 are withdrawn as being directed to a non-elected invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaizik et al. (US 2012/0136190 A1).
It is noted that claim 8 is a product-by-process claim. The patentability of product-by-process claims is based on the product itself and does not depend on its method of production. In this instance claim 8 is directed to a C5 olefin mixture obtained from the process of claim 1, wherein claim 1 recites that the C5 olefin mixture contains at least 5 wt% of an olefin mixture comprising 2-methyl-but-2-ene, 2-methyl-but-1-ene, and 3-methyl-but-1-ene, and the process comprises dehydration of an initial composition comprising at least 20 wt% of a C5 branched 5 alcohols that is separated from said initial composition. 
Kaizik discloses a C5 olefin mixture comprising greater than 5 wt% 2-methyl-but-2-ene, 2-methyl-but-1-ene, and 3-methyl-but-1-ene produced by dehydration of a stream enriched in C5 alcohols (e.g. 3-methyl-1-butanol) ([0049]-[0053]). The product produced by Kaizik is considered equivalent to a C5 olefin mixture containing at least 5 wt% of an olefin mixture comprising 2-methyl-but-2-ene, 2-methyl-but-1-ene, and 3-methyl-but-1-ene and equivalent to a C5 olefin mixture that would be obtained by dehydrating a stream enriched in C5 alcohols that is separated from an initial composition comprising at least 20 wt% of a C5 branched alcohol. Therefore, the product produced by Kaizik is considered to anticipate the claimed product-by-process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772